         Case 3:17-cr-00400-HZ        Document 242       Filed 05/01/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
WILLIAM M. NARUS, CAB #243633
William.Narus@usdoj.gov
NATALIE WIGHT, OSB #035576
Natalie.Wight@usdoj.gov
Assistant United States Attorneys
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                            3:17-cr-00400-HZ

               v.                                   GOVERNMENT'S NOTICE OF
                                                    OBJECTION TO SELECTED
JASON PAUL SCHAEFER,                                DEFENSE EXHIBITS

              Defendant.


       The government objects to the following exhibits:

       Exhibits 505 and 520. The government objects to including the arrest and indictment

from the Washington County case pending against defendant. These documents include the state

charges against defendant, and the documents are not relevant to the current federal charges.


Government’s Objections to Selected Defense Exhibits                                       Page 1
         Case 3:17-cr-00400-HZ        Document 242        Filed 05/01/19     Page 2 of 3




Meanwhile, the risk for prejudice is high, because the jury may be confused by the existence of

the state charges for the same offense and improperly speculate as to why defendant faces

charges in Washington County for the same conduct. None of the witnesses in this trial drafted

these documents; and the Court has been provided with any existing notes related to the

testimony of the witnesses in the grand jury. Therefore Exhibits 505 and 520 should be

excluded.

       Exhibits 511 and 512. The government notes that these proposed exhibits include

documents related to the encounter with defendant on April 2017 at Teal Boulevard that the

Court has excluded at this time as not qualifying under FRE 404(b).

       Exhibit 519. The government objects to the inclusion of the electronic communication

related to how the FBI learned of the defendant’s purchases from an online retailer. The

document appears to be hearsay, and the author of this communication will not be a witness at

trial. Moreover, the communication itself references the encounter with defendant on April 2017

at Teal Boulevard that the Court has excluded at this time. Finally, the evidence will be

cumulative of other witnesses who will testify to the events that led the FBI to secure a search

warrant for defendant’s residence.

//



//



//




Government's Objections to Selected Defense Exhibits                                        Page 2
         Case 3:17-cr-00400-HZ        Document 242        Filed 05/01/19      Page 3 of 3




       Exhibit 518. Finally, the government has proposed, and provided to the defense, a

redacted version of Task Force Officer Jeremy Chedester’s medical records, which is consistent

with the Court’s ruling at the pretrial conference on April 29, 2019.

Dated: May 1, 2019.                                  Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     /s/ William M. Narus
                                                     WILLIAM M. NARUS
                                                     Assistant United States Attorney

                                                     /s/ Natalie Wight
                                                     NATALIE WIGHT
                                                     Assistant United States Attorney




Government's Objections to Selected Defense Exhibits                                        Page 3
